Citation Nr: 0518142	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-05 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to a service-
connected disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1985 to April 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO).  

In June 1999, a hearing was held before the undersigned 
Veterans Law Judge.  In August 1999, the case was remanded by 
the Board for additional development.  That development has 
been accomplished, and the case has been returned to the 
Board for appellate review.  

In the Board's 1999 remand, it was noted that the veteran 
raised inferred issues of secondary service connection for 
right knee and ankle disabilities and a seizure disorder.  
The Board referred these issues to the RO in its 1999 remand.  
The RO issued a rating decision in March 2000 denying these 
claims.  The veteran did not perfect an appeal with that 
decision.  Moreover, in June 2003, the RO issued another 
rating decision readjudicating and denying the claims, 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran did not appeal that decision.  Thus, 
there are no additional issues that are inextricably 
intertwined with the issues on appeal that must be resolved, 
and a final Board decision may now be rendered on the 
unemployability issue.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).





FINDINGS OF FACT

1.  There is no current acquired psychiatric disorder that is 
of service origin or related to any incident of service or 
which is proximately due to or the result of a service-
connected disease or injury.  

2.  The veteran's sole service-connected disability, 
bronchial asthma, is rated as 60 percent disabling.

3.  The veteran last worked in 1989 as an installer for a 
cable company.

4.  The veteran has a high school education plus some 
vocational rehabilitation training and education through VA.

5.  The veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor is it secondary to service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in January 2004.  The letter, 
required following the passage of the VCAA, was not mailed to 
the appellant prior to the initial RO adjudication of his 
claims.  Any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the letter 
that was not fully considered by the RO in subsequent 
adjudication contained in the supplemental statement of the 
case (SSOC) issued in January 2005.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  It 
is noted that the veteran offered testimony at a travel Board 
hearing before the undersigned Veterans Law Judge in June 
1999 sitting at the RO.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained VA medical records dated 
through January 2005 as well as service medical records.  The 
veteran's VA vocational rehabilitation folder is also of 
record.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  Records associated with the claim 
for Social Security disability, and copy of a fully favorable 
decision from that agency have been obtained.  

Private and non-VA treatment records have also been obtained.  
These include records from Golden Triangle Community Mental 
Health Center, Montana Plastic Surgery Center, Mountain-
Pacific Quality Health Foundation, Montana Community 
Partners, and Patrick Davis, Ph.D.  Also of record are two 
lay statements.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Examinations were conducted in June 1998, with 
addendum dated in December 1998, February 2000, March 2004, 
August 2004, and December 2004.  The veteran has requested 
additional examinations, reporting in May 2004 and March 2005 
that VA personnel who performed the examinations in 
connection with the remand were incompetent.  He has, 
however; failed to demonstrate that the examinations were not 
appropriately conducted.  The Board finds sufficient medical 
evidence to make a decision.  Therefore, no further 
assistance to the veteran is required.  

II.  Facts

The veteran urges that he has a psychiatric disorder that is 
caused by service-connected bronchial asthma and medications 
prescribed for that service-connected disorder.  

The veteran has also asserted that he cannot work due to his 
asthma.  He reported that he has not been able to obtain or 
sustain employment for many years due to asthma and the 
effects of medications for the control of asthma.  

Service connection for asthma was granted in 1987.  The VA 
claim for service connection for an acquired psychiatric 
disorder secondary to asthma was filed in January 1997.  

Service medical records show no complaints, findings, 
treatment or diagnosis of an acquired psychiatric disorder 
but do show asthma.  VA and private treatment records reflect 
treatment for mental health problems since prior to the time 
the veteran filed his claim.  He was hospitalized at Sheridan 
VA in 1993, at which time aggressiveness and threats impacted 
his stay and treatment.  Diagnoses over the years have 
included bipolar disorder, mixed personality disorder with 
passive aggressive features, and borderline, narcissistic and 
or schizotypical features, and adjustment disorder.  These 
records are significant as they are replete with reference to 
the veteran's unemployability due to these mental health 
problems rather than asthma.  For example, the 1993 report of 
hospitalization reflects that the veteran demonstrated an 
inability to function responsively in work or care settings 
due to his personality disorder.  Psychosocial stressors have 
consistently included financial, marital and family problems.  

The veteran's VA vocational rehabilitation folder reflects 
that training is not feasible due to the veteran's 
psychiatric disorders.  They do not show that asthma impacts 
his employability.  

VA respiratory examination in June 1998 showed progressive 
asthma with moderate to severe symptomatology.  Pulmonary 
function testing was invalid, and X-rays showed no active 
disease.  The veteran was using his Albuterol, Atrovent and 
Azmacort inhalers to control his progressive shortness of 
breath and wheezing.  He had managed to stay out of the 
emergency room but called his physician frequently with 
shortness of breath symptoms.  The veteran felt his shortness 
of breath made him unable to work.  

An addendum was made in December 1998.  It was noted that the 
veteran took two prednisone tapers in the past year for a 
total of 14 days.  

In a statement dated in June 1999, David Buck, BA, of the 
Golden Triangle Community Mental Center, reported that he had 
worked with the veteran since 1992 and that he had seen the 
effects of the veteran's Albuterol inhaler on him.  Mr. Buck 
stated he saw the veteran become irritable, hyper-mobile, 
aggressive and hypertensive.  Also, he stated that Azmacort 
left the veteran listless and irritable for a half hour after 
each use, and the Alupent nebulized caused hyper-mobility, 
irritability, aggressiveness and extreme confusion.  Mr. Buck 
opined that these medications made it difficult for the 
veteran to find the right work setting.  Mr. Buck also noted 
the veteran's lung pain, and ankle and leg disorders due to 
trauma in 1989 limited his mobility.  Mr. Buck noted that 
Social Security and VA Vocational Rehabilitation services 
have found the veteran's medications and mental condition 
contra to his success in the programs.  Thus, Mr. Buck opined 
the veteran was unable to work and was 100% disabled.  

The veteran underwent a VA mental health examination in 
February 2000.  He reported that his medications which helped 
him to breath caused sleep and appetite disturbance, anxiety, 
irritability, headaches, and tinnitus.  The examiner reviewed 
the claims file and explained that a variety of factors could 
be producing anxiety.  He also noted the frequent references 
to malingering and fictitious disorder as warranting caution 
when evaluating symptoms.  He pointed out that, while it was 
certainly possible that the inhaler could increase anxiety, 
he did not have the expertise to make a definitive statement 
in that regard.  The examiner did suspect that the 
medications in question did not have a marked effect on most 
people as the veteran described.  He concluded that the 
veteran's anxiety was produced by diagnosed psychiatric 
disorders and whatever input medications had on the anxiety 
would be secondary and somewhat minimal.  

VA respiratory examination conducted in February 2000 
reflects an unremarkable physical examination, with no 
wheezing, rales or rhonchi.  It was noted that pulmonary 
function tests (PFT's) reviewed demonstrated no 
reproducibility due to attempts to manipulate results.  There 
was no clubbing or cyanosis.  The veteran reported the same 
medication regimen as in the last examination, and noted 
shortness of breath with any exertion.  

The veteran submitted two lay statements indicating that due 
to his asthma medications he is unemployable.  

In September 2000, the veteran was evaluated by a VA nurse 
practitioner who found normal PFT's but noted that the 
veteran had taken his Albuterol and Alupent that morning.  
Wheezing was observed.  Considering his history and physical 
findings of wheezing, the examiner suspected the veteran was 
at least 60 percent disabled due to asthma.  

A VA referral to a pulmonologist in October 2000 yielded a 
diagnosis of moderately severe asthma, with attacks at night 
and exertional dyspnea.  The examination after 
bronchodilators still had expiratory wheezes.  His 
medications were increased.  During PFT testing, it was felt 
the veteran did not try his best.  

VA mental health treatment records dated to January 2005 are 
replete with reference to problems with requests to refill 
medications and suggestions of narcotic seeking behavior.  He 
also had problems with an old injury to the knee and leg, for 
which he wore a brace, as well as reported migraines.  

Additional records from Golden Triangle show ongoing 
psychiatric treatment with psychiatrist Eva LaRocque, M.D., 
and therapy with LeaAnne Lewis, LCPC, professional counselor.  
In a psychiatric evaluation dated in August 2001, Dr. 
LaRocque made diagnoses of major depression, personality 
disorder, not otherwise specified (NOS), with borderline, and 
antisocial and narcissistic traits.  Current stressors 
included health difficulties and relationship conflict with 
significant other, and financial difficulties.  

In February 2002, VA records show his medications were listed 
as Aerobid MDI, Albut MDI, Allegra and Metaprel nebulizing 
treatments.  

Additional treatment records from Golden Triangle show the 
veteran was again seeking various medications that providers 
either stopped or refused to prescribe for him.  In July 
2002, Ms. Lewis declined to opine as to any relationship 
between asthma and his mental health symptoms.  In a 
statement dated in September 2002, Dr. LaRocque said that 
although she suspected that most of his difficulties are 
related to his characterological disorder, she would titrate 
one of his medications, Topomax, if it was helping him.  

In September 2002, he complained to VA that his Aerobid 
menthol flavor was making him sick.  Thus, he wanted to go 
back on Azmacort.  VA records show that in April 2003 he was 
escorted off the premises of the VA treatment facility after 
being abusive when seeking outpatient urgent care for 
medication refills for his regular medications and pain 
medication for migraines.  

Records from Dr. LaRocque show in March 2004 the veteran was 
doing well with adjustment of his mental health medications.  
His asthma medications remained the same.  

Pulmonary function testing performed in March 2004 showed 
obstructive airway disease, possible interstitial problems, 
and no significant improvement.  Clinical correlation was 
recommended.  A trial of bronchodilators was considered.  

VA evaluation in January 2004 shows that the chief of 
psychiatry reviewed the veteran's file and noted diagnoses 
including bipolar disorder, marijuana abuse, borderline 
personality disorder, asthma, sinusitis and questionable 
seizures.  He did not find the bipolar disorder to be 
precipitated by any medications or medical issues.  He noted 
the genetic component to the mental health problem.  At this 
point, the psychiatrist saw no correlation between the 
veteran's mental illness and medical conditions or 
medications for it.  The examiner ordered that the veteran 
perform a drug test and a thyroid profile, but the veteran 
refused.  The personality disorder was quite prominent, drug 
use was a possibility, and the noncompliance with a drug test 
ordered by the psychiatrist raised a red flag.  Thus, drug 
induced psychosis could be entertained.  

The veteran was referred for evaluation from VA to the 
Montana Plastic Surgery Center.  In November 2004, the 
examiner there noted the veteran left in disgust when he 
would not refill his narcotic pain medications.  The examiner 
stated he would not see the veteran again.  

VA evaluation of the claim was conducted in December 2004.  
The examiner reviewed the file and noted all of the evidence.  
Noted were the lack of intercurrent documentation of 
exacerbations with the severity claimed which made the lung 
condition unclear.  Therefore, the examiner concluded that 
there was nothing which precluded the veteran from working 
based on asthma.  

III.  Service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as psychosis, may be established based 
on a legal "presumption" by showing that such condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran currently suffers from various mental health 
disorders, characterized as noted in the Fact section of this 
decision.  The veteran has contended that his psychiatric 
disorders are a result of asthma medications.  Thus the 
critical issue remains whether the veteran's current 
psychiatric disorders are related to service or service-
connected disability.  (Service connection is in effect for 
bronchial asthma, rated as 60 percent disabling at all 
relevant times).  For the following reasons, and based on the 
facts as set forth above, the Board finds that the answer to 
the question is no.

Inasmuch as records show ongoing current mental health 
disorders, these were first noted years after service, far 
beyond the one-year presumptive period for psychosis, with no 
probative evidence tending to link a psychiatric disorder to 
service.  Thus, presumptive or direct service connection is 
not warranted.  In fact, the veteran does not urge direct 
service connection but instead argues that he acquired a 
psychiatric disorder secondary to service-connected asthma.  
The VA examination report dated in January 2004 reflects the 
opinion that there is no relationship between his diagnosed 
mental health problems, including bipolar disorder and 
personality disorder, and asthma medications.  It is also 
pertinent to note that personality disorders are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).

The weight of the VA and private treatment records do not 
show competent medical evidence, opinion or otherwise, that 
the veteran's psychiatric disorders are related to asthma.  
As noted by Dr. LaRocque, the veteran's problems are due to 
his characterological disorder.  Moreover, VA opinion 
evidence shows that the veteran's mental health problems are 
not related to asthma.  

The Board notes that David Buck, BA, stated that he had 
visibly seen effects of the veteran's medications on him, 
with such symptoms as irritability, aggressiveness and 
confusion.  However, the Board finds that this statement is 
otherwise outweighed by more persuasive and probative 
evidence.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).    

The Board is persuaded that the January 2004 VA medical 
opinion is most convincing on the issue of whether there is a 
relationship between asthma and the psychiatric disorders 
diagnosed.  It is significant that the examiner reviewed the 
medical evidence in the file.  See e.g., Wray v. Brown, 7 
Vet. App. 488, 493 (1995).  Where a medical expert has fairly 
considered all the evidence, his [or her] opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion.  Id.  
The Board does, in fact, adopt the VA medical opinion and 
finds that psychiatric disorders present are not proximately 
due to or caused by asthma.  Thus, service connection is not 
warranted in this case.

The veteran has asserted that his service-connected asthma 
does cause a psychiatric disorder.  In fact, the Board finds 
that the competent medical evidence weighs against the 
veteran's theory.  The Board appreciates the sincerity of the 
veteran's belief, as well as the lay statements in the record 
on this issue; however, it is well established that, as a 
layperson, he and his friends are not considered capable of 
opining, no matter how sincerely, on this issue.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for an acquired psychiatric 
disorder, including as secondary to a service-connected 
disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.

IV.  TDIU

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  

The veteran is currently service connected for bronchial 
asthma rated as 60 percent disabling under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 6602, 
as of May 1987.  He filed his claim for TDIU in January 1997.  

As provided by the pertinent laws and regulations, VA will 
grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In determining 
whether the veteran is entitled to a total disability rating 
based upon individual unemployability, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 
38 C.F.R. § 3.341(a) (2004).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2004).  

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2004).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes that the veteran's 60 percent evaluation 
for bronchial asthma disease meets the minimum criteria for 
consideration for entitlement to TDIU under 38 C.F.R. § 
4.16(a).  In this regard, the veteran has indicated that he 
has not worked since 1989 when he stopped working as a cable 
television installer.  

In June 1995, the Social Security Administration was found 
the veteran disabled and unable to work due to affective 
disorder, personality disorder and associative disorder since 
September 1993.  Muscle disorder was also listed as a serious 
impairment.  It was noted in that decision that the veteran 
last worked in September 1993.  The veteran testified that 
the Social Security Administration cut his benefits off in 
1996 when his service-connected disability rating was 
increased.  

An award of TDIU is based on the industrial inadaptability 
resulting solely from service-connected disabilities, and 
such a determination by VA must exclude the effect of any 
disability not awarded service connection.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993).  In this case, the 
overwhelming weight of the medical opinions have indicated 
that the veteran's asthma has not prevented him from 
obtaining and maintaining gainful employment.  

Following a review of the record in its entirety, the Board 
finds that the preponderance of the evidence is against the 
claim of TDIU.  The veteran has reported that he stopped 
working due to a combination of disabilities, but prominently 
reported asthma.  Social Security records show their decision 
was based on mental health problems and not asthma.  VA 
vocational rehabilitation training was ceased due to mental 
health problems and not asthma.  No health care provider who 
has reviewed the entire file has opined that the service-
connected asthma precludes all meaningful exertional 
activities.  In fact, when the veteran underwent VA 
examinations for assessment of his service-connected 
disability, though these showed definite diminished capacity, 
examiners concluded that, despite certain restrictions, the 
veteran was not incapable of meaningful exertional activity.  
Also, malingering and invalid test results suggested further 
that the veteran was not unemployable due to asthma.  

The lack of total disability due to service-connected 
disability was most recently documented during the December 
2004 VA claims file review by VA medical professionals.  VA 
doctors found that the veteran could perform work activity.  
No health care provider who has reviewed the file has opined 
that he is incapable of the exertional aspects of work.  His 
education and work history suggest as well, as he has been 
shown to be industriously employed for over years until he 
hurt his leg in a fall.  

The 1999 opinion of Mr. Buck has been considered, in which 
the effects of the veteran's respiratory medication were 
discussed.  However, Mr. Buck also referred to nonservice-
connected disorders as well, including leg and ankle 
disabilities.  Although he concluded that the veteran was 100 
percent disabled, for reasons discussed previously, the 
opinion does not link unemployability solely to service-
connected disability.  Moreover, more in-depth medical 
opinion evidence controverts his opinion and is more 
probative.  The Board notes that it has not been demonstrated 
by competent medical evidence that the veteran has a 
psychiatric disorder including as manifested by increased 
irritability or aggressiveness due to his asthma medications.  
Several tests showing any significant pulmonary function loss 
have been deemed invalid based on lack of effort of the 
veteran.  

The Board is persuaded that the December 2004 VA medical 
opinion is most convincing on the issue of the residual 
capacity to perform meaningful work activity.  It is 
significant that the examiner reviewed the medical evidence 
in the file.  See e.g., Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Where a medical expert has fairly considered all the 
evidence, his [or her] opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Id.  The Board does, in fact, 
adopt the VA medical opinion and finds that TDIU is not 
warranted in this case.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).

The veteran has asserted that his service-connected asthma 
renders him unemployable.  In fact, the Board finds that the 
medical evidence and employment history preponderate against 
the veteran's theory and that the weight of the pertinent, 
probative medical evidence does not support the veteran's 
theory.  The Board appreciates the sincerity of the veteran's 
belief, as well as the lay statements in the record on this 
issue; however, it is well established that, as a layperson, 
he and his friends are not considered capable of opining, no 
matter how sincerely, on this issue.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in 
this case preponderates against the claim for TDIU.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

A total disability rating based due to individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


